Citation Nr: 1807956	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2016, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.  This matter was previously before the Board in June 2017, at which time the previously denied claim for depression was reopened and the claim for service connection thereafter remanded further development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's current psychiatric disorder is related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested     during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.    Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed a psychiatric disorder due to being forced to work in a field that he was not trained for while on active duty, resulting in his current psychiatric disorder.  The Veteran submitted a statement in August 2014 detailing 

The Board acknowledges that the Veteran also submitted a statement describing his in-service experiences that he contends caused his current psychiatric disorder.  In this regard, in an August 2014 statement, he stated that his genetic make-up and personality made it very difficult for him to adjust to the working environment demands of the Navy and at 24 years old, he was at the peak of his biological years with high levels of testosterone, having to relieve himself four to five times a day in an environment where he was very uncomfortable with no female companionship anywhere.  He stated that he developed an eating disorder because that was the  only way he could find comfort and companionship, he had a hard time with relationships, was a loner, and was embarrassed because of his sex drive and how he would have to relieve himself on a regular basis, such that when he got caught, he would often get ridiculed and laughed at.  

Thereafter, he was transferred to Spain where he was permanently stationed.        He stated that he had gained 30 pounds and his psychological well-being was demolished, he was physically obese, and permanently broken for the rest of his life.  He reported that when he was stationed in Spain he was caught with hashish in his possession and found himself facing another psychologically damaging trauma.  He noted that he now had to worry about losing his security clearance   and job as cryptologic technician technical (CTT), which he never had the chance to perform because the Navy sent him to temporary assigned duty on the U.S.S. Eisenhower without giving him the chance to work as a land base CTT. He stated that his punishment for the possession of hashish, 60 days without pay, 60 days restriction confinement to his quarters, reduced rank, and loss of security clearance 
privileges, is when the depression really kicked in and that after appealing to retrieve his security clearance, he was denied and was no longer a CTT. He further contended 
that because of his top secret security clearance, he made a promise to the government to not disclose anything about his job to anyone without a special security clearance and thus, for years he has kept this promise and is only now opening up.  The Veteran also reported that the narrative reason for his honorable discharge on his DD Form 214 is listed as "other physical/mental-obesity," which is a mental disease and thus, he contends service connection should be granted.

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with an acquired psychiatric disorder.  In this regard, treatment records note diagnoses of depression, anxiety, and adjustment disorder and the Veteran's 2017 VA examination show a diagnosis of unspecified depressive disorder.  Accordingly, the first criterion for establishing service connection has been met. The question becomes whether an acquired psychiatric disorder is related to service.  On this question, there are medical opinions both in favor and against the Veteran's claim for service connection.

The Veteran's service treatment records show that a May 1985 psychological evaluation was requested.  In June 1985, the Veteran underwent evaluation. At that time, the physician noted that the Veteran's command reports show "numerous counseling sessions for poor initiative and no motivation."  In addition, he was recently arrested for purchasing hashish from a Spanish national.  The physician noted that the Veteran was described as a poor performer and unwilling and/or unable to redress deficiencies.  Further, he noted that during an initial interview 
by a counselor, the Veteran raised suspicions of a possible depressive process      and "confusion," such that he was referred for a full psychiatric evaluation. The physician noted that the Veteran described increasingly intense job dissatisfaction which he blamed on his command's "insistence" in keeping him in a job he was not trained for.  He also reported that although a CTT, operational requirements and needs have resulted in the Veteran having to perform as a cryptologic technician receiver (CTR), a job he described as "high-pressured, irritating, boring, and stressful." In addition, the physician stated that recently, the Veteran experienced difficulty waking up on time and arriving at his appointed place of duty on time,   he has lost interest in physical exercise, and has gained a considerable amount        of weight; as a result, he was scheduled to attend CAAC for obesity within the   next two months.  The physician noted that the Veteran also described a sense       of loneliness and social isolation and remarked, "Indeed, the Veteran stated that 
although he does not use illicit substances, he agreed to purchase the aforementioned hash for a Spanish female in hopes of sharing some companionship for the rest of the evening."  

The physician reported that mental status examination revealed an alert, well-oriented, cooperative, sad-appearing young white male who was in no acute distress.  Affect was appropriate to content and the Veteran denied suicidal and/or homicidal ideation, ruminations, or intent.  There were no vegetative signs of depression and no evidence of hallucinatory experiences, delusional ideation,    ideas of reference, racing thoughts, or feelings of depersonalization.  Thought associations were coherent and goal-oriented; recent and remote memory was intact; tests of cognition, abstraction, and calculations were performed well; and social judgment was adequate.  The physician further noted that a degree of insight was present and could be of use to the Veteran when he attends CAAC.

The physician also reported that a review of the Veteran's past personal and history revealed that he was the youngest of three siblings, born to a middle class family, subsequently broken up by divorce.  The physician noted that the Veteran was visiting his father at the age of nine when he witnessed his death in a violent automobile accident, in the course of which nine or ten other individuals were killed. The Veteran stated that he had always looked up to his father as his "idol" and resented being raised by his mother, even though he admitted to "loving her very much."  The Veteran denied undue social, academic, or behavioral difficulties during childhood and/or early adolescence and reported that he did very well           in high school athletics and obtained a college scholarship in football.  After approximately one year of college, however, he stated that he lost interest and dropped out.  The physician stated that prior to enlisting in the Navy, the Veteran held a number of jobs, including appliance sales representative for a company which later released him as part of a reduction in personnel. The Veteran denied   any drug and/or alcohol abuse.  

The physician's impression was adjustment disorder with mixed mood (mild) and noted that the Veteran demonstrated some schizoid personality features, which     did not warrant a formal diagnosis at the time. The physician concluded that there was no evidence of confusion or altered mentation in the Veteran.  The clinician explained that the Veteran's current difficulties were related to his personality style and involvement in a job environment he feels uncomfortable with.  Nevertheless, the clinician found the Veteran fit for full duty.

Following service, the Veteran first underwent VA examination in June 2012.  At that time, the Veteran reported that after his parents divorced he chose to live with his father; however, his father died in a motor vehicle accident shortly after and he went to live with his mother, who had been hurt that he "chose" his father "over her."  The Veteran stated that his mother resented him and treated his brothers preferentially due to his having chosen to live with his father.  He recalled his brothers were overbearing and controlling and noted that he was picked on by   them, which he considered to have been abusive.  He reported that he got along   well with his peers, was active in football and was a high school All-American,   and had a number of friends and girlfriends.  The examiner noted that no unusual psychosocial history was reported prior to military. The Veteran also reported that when he was a young adult he was diagnosed with dyslexia and since discharge, he has taken college courses, but noted that due to his dyslexia, he still reads slowly.  He stated he made it through school by excelling at athletics, but his grades were poor.  The examiner noted a positive family history for depression and that the Veteran received therapy around the time of his parents' divorce and received grief therapy after his father died.  

The examiner also noted that in the military the Veteran received no mental health treatment; however, he was sent to drug rehab after being caught in possession with a small amount of hash.  In rehab, the Veteran received therapy as well as psycho-education.  The examiner noted that a psychological examination was conducted in 
June 1985 and the examiner referenced the findings of the 1985 report. The examiner further noted that since discharge, the Veteran received no formal mental health treatment and that a review of his medical record indicates that he has been negative on depression screens at the VA in March 2006, September 2007, and July 2011,   with no positive depression screens found.  The examiner referenced a June 2011   pre-surgical psychological evaluation for bariatric surgery which did not diagnose depression and did not indicate that depression may be a factor that should be addressed in recovery from bariatric surgery. As stated in the report, the examiner explained, "no significant personality pathology or clinical syndromes were found," on the Million Clinical Multiaxial Inventory (MCMI3) and that while the Veteran  was noted to have been guarded in his presentation and to have portrayed himself in   a positive light, the results were considered valid.

In addition, the Veteran reported that he often gets depressed because of his age   and medical condition.  He stated he tends to withdraw and does not go anywhere; he often eats more than he should due to depression; and tries to work out and use the nutritionist at the VA to lose weight and relieve depression.  He stated that he has not pursued mental health treatment for depression because he is on so many medications for diabetes, blood pressure and cholesterol and is fearful of taking anything else.  He noted that in depression, he feels like "giving up," his appetite increases, and he withdraws.  He reported feelings of fear and insecurity.  The Veteran also reported his disciplinary sanctions for the drug possession, and attributed the drug possession to his youth and lack of self-confidence.  He     further explained that he was very depressed on the U.S.S. Eisenhower due 
to being sea-sick, forced to learn a new job/field for which he was not trained,      not allowed to work in his field, and reported that he considered suicide at this     time and gained significant weight in a short period of time.


The examiner provided a negative nexus opinion and reasoned that the Veteran did not meet the diagnostic criteria for a diagnosis of depression.  Instead, the examiner stated that both Axis I and Axis II diagnoses are "no diagnosis," and although the Veteran exhibits various mild symptoms, he does not meet the criteria for a mental health diagnosis at this time. 

VA treatment records show that per an August 2012 psychiatry evaluation note,    the Veteran reported that nine months following discharge from service, he was diagnosed with dyslexia and hoped to get a letter to clarify that dyslexia was "part of his problem while in the military."  He reported that because he had difficulty   on a test while in the military, he was sent to the U.S.S. Eisenhower which was a difficult duty for him.  He advised because of this specific difficult duty, he gained 30 pounds in weight leading to a depressed mood.  He reported that he has been depressed since then and it was getting worse as he was not employed and without money.  The Axis I diagnosis at that time was noted as being adjustment disorder with depressed mood (due to financial stress).

Thereafter, in a letter dated October 2012, the Veteran's VA primary care physician stated that the Veteran "has been under his care for his current medical conditions and per his medical records, he was discharged from the service with physical, mental, and obesity." Further, the physician stated that, after reviewing a portion   of his service medical records brought to him by the Veteran, it was his opinion that the problems the Veteran has (hypertension, sleep apnea, anxiety, and dyslexia), are at least as likely as not related to the problems he experienced while on active duty.

In January 2013, an addendum medical opinion was obtained from the same VA examiner who provided the June 2012 opinion to address the Veteran's anxiety.  The examiner again provided a negative nexus opinion, explaining that at the time of the [2012] assessment, the Veteran did not receive a diagnosis of anxiety disorder and as stated in the original report, "On both Axis I and Axis II diagnoses are "no diagnosis."  Although the Veteran exhibits various mild symptoms, he does not meet the criteria for mental health diagnosis."  The examiner stated that this would include a diagnosis of anxiety disorder.

A July 1, 2013 VA psychiatric treatment note indicated the Veteran presented for follow-up, reporting continued depression and anxiety due to trauma by his mother that was propagated during his naval experience.   The Veteran's Axis I diagnosis included depressive disorder not otherwise specified (NOS), anxiety disorder    NOS, and an eating disorder NOS.  Per a July 24, 2013 VA psychology consult,   the Veteran reported feeling "betrayed" by many people in his life and getting depressed over being dyslexic.  The Axis I diagnosis was major depression and ruling out panic disorder.  

Subsequently, in a letter dated July 2013, the Veteran's private physician stated   that the Veteran was seen for multiple medical problems, including but not limited to, hypertension, diabetes mellitus, type II, morbid obesity, sleep apnea, anxiety, depression, and dyslexia.  In addition, he noted that the Veteran's available medical records indicate a diagnosis of dyslexia from an immediate post-military discharge evaluation.  The physician explained that this condition, though present from childhood, if detected and managed properly, prevents the Veteran's frustration from inadequate comprehension and execution of tasks.  He further reasoned that the Veteran's difficulty in performing tasks during work, as indicated in the medical 
records, is most likely related to this learning disability. Further, the physician stated that the Veteran's records also indicate significant weight gain/obesity for which he was discharged from the military and opined that the weight gain is likely due to the frustration/anxiety from his mental disability as his discharge also indicates mental illness.  The physician further opined that the hypertension the Veteran developed while in the military and other chronic medical problems to include anxiety and depression are most likely due to his morbid obesity/significant weight gain while     in the military because the Veteran did not have these problems prior to enlistment.

In November 2014, the Veteran again underwent VA mental health examination.  The Veteran reported that he was depressed due to the fact that he was forced to work in a field that he was not trained for, he kept getting reprimanded, and caused him to have hypertension, type II diabetes, anxiety, and depression.  He reported that he spoke with his chaplain while he was on board the U.S.S. Eisenhower and wrote people about how he was treated.  He stated that he felt that he almost lost his mind, had to work as a CTR, had to do Morse coding, and was forced to stay there.  The examiner noted the negative depression screens, that since discharge, medical records indicate the Veteran has been negative on depression screens at the VA    and the June 2011 pre-surgical psychological evaluation as mentioned by the June   2011 VA examiner.  Like the 2011 examiner, the 2014 examiner opined that the Veteran does not have a mental disorder that conforms with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-V) criteria.  The examiner explained that after review of all previous examination, narratives, and explanations related to mental health, there is no evidence that the Veteran meets the criteria for a DSM-V diagnosis.

Private treatment records show that in August 2016, the Veteran complained of impotence.  The physician noted that the Veteran had no additional complaints.  The physician also noted that risk factors include anxiety, obesity, depression,      and NIDDM (diabetes mellitus, type II), which are, in part, related to psychiatric sequelae of his learning disability/dyslexia complex.  

VA treatment records dated June 2017 for medication management note that the Veteran reporting depressed mood, anhedonia (inability to experience pleasure  from activities usually found enjoyable), difficulty sleeping, and poor concentration.  He reported having passive suicidal ideation once over the last five days that he  was without his medication.  The physician diagnosed depressive disorder NOS   and stressors included mild environmental stressors.

Following the June 2017 Board remand, the Veteran underwent a VA examination in August 2017.  At that time, the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner opined that the Veteran's current unspecified depressive disorder was less likely than not incurred in or caused by a psychiatric disorder during service.  As his reasoning, the examiner explained that the Veteran endorsed mild depressive symptoms approximately two to three times a week that do not meet the criteria for major depressive disorder, but do appear to reasonably rise to clinical level for diagnosis consideration.  He also stated that during the evaluation, the Veteran presented with angry, resentful feelings, especially towards his mother whom he said cheated him out of inheritance prior to his military service after his father was killed.  He also stated that his mother's taking of his inheritance resulted in the loss of his financial ability to complete college.  He described bitter feelings towards his brothers who he indicated received his share of the inheritance.  The examiner noted that these events happened prior to service and appeared to still contribute significantly to the Veteran's current depression that appears primarily manifested in angry, bitter feelings regarding these past events.  

The Veteran also reported that his depression started in service when he was taken off the ship after a drug incident in Spain and indicated that he did not enjoy his job on the ship and felt he was being "brainwashed" on the ship.  The examiner noted the June 1985 in-service psychological evaluation in which the physician, Dr. D., noted adjustment disorder with mixed mood and schizoid personality features that did not rise to level of diagnosis consideration and described the Veteran as mildly depressed regarding unhappiness and feeling inadequately trained for his position   at that time, while also having had a recent drug charge, and being sent to CACC regarding weight (which the provider notes can be a symptom of depression as well as illicit drug use).  The examiner noted that Dr. D. found the Veteran to be fit for service and there was no other record of mental health concerns during service   until after service when the Veteran was tested for and diagnosed with dyslexia in January 1987.  

The examiner stated that the January 1987 treatment report notes how the Veteran's dyslexia could relate to low self-esteem, which could relate to depressed feelings; however, the report does not mention any specific signs or symptoms of depression which do not appear in the Veteran's medical record until much later when the VA begins to see him for mild depression, anxiety, eating, and adjustment disorders,   all starting around 2012.  The 1987 treatment report indicates that the Veteran's dyslexia was likely present during his younger high school years, which the Veteran indicated this to be the case, stating that he did not do well academically in school and was a "70 average" student.  The Veteran indicated his view that Dr. D. misdiagnosed him with personality disorder features in the Navy and should         have recognized the dyslexia, though, the examiner stated, it is noted that              the Veteran was referred to Dr. D. for general psychological evaluation, not dyslexia testing which tends to be very specialized.  

The examiner stated that his hypothesis in reviewing the record is that the Veteran likely had un-diagnosed dyslexia prior and during service and, therefore, was having a very difficult time aboard the ship where he was assigned cryptologic duties.  The examiner explained that this could be very difficult for someone with dyslexia and explains the unhappiness, depressed feelings, and difficulties the Veteran was having at the time.  However, the examiner stated that it is difficult to isolate this event to the Veteran's current depression, now 32 years later, especially after the Veteran appears to have had a relatively long successful career in state and federal government after service and the dyslexia diagnosis.  The examiner stated his hypothesis is that the Veteran's depressed symptoms during service were likely symptomatic of un-diagnosed dyslexia at that time, which preceded service, and later resolved after service and dyslexia diagnosis and treatment.

During the 2017 examination, the Veteran reported much of the same contentions   as previously noted above as cause for his psychiatric disorder.  He also reported that his grandfather had depression and his sister was hospitalized for mental health concerns for much of her life.  The examiner reported that the Veteran's depressed symptoms primarily presented in the form of anger and bitter resentment toward  his mother and the ways she reportedly spent his inheritance, which he said resulted in having to leave college and his hopes of becoming a professional football player.  However, the examiner explained that these perceived injustices related to events 
prior to service. The examiner stated that VA treatment records much later following service indicate that some of the Veteran's depression and adjustment disorders   relate to financial stress, which the Veteran also reported related to current anxiety symptoms regarding "bills and keeping a good credit score." However, the examiner stated that these anxiety symptoms regarding bills and credit scores appear to be relatively normal and do not rise to the level of diagnosis consideration at this time. 

Further, the examiner noted that the Veteran is also coping with several serious health concerns, including obesity and uncontrollable diabetes. The examiner hypothesized that may also contribute to the Veteran's current depression as there is a known mind/body connection and it is common to develop depressed feelings when faced with serious medical concerns that can be life-threatening and limit one's ability and mobility.  The examiner also referenced the Veteran's uncontrollable diabetes, which he stated can reasonably contribute towards depressed feelings in many people.  The examiner reported that the Veteran also indicated some disappointment at how "life   is going by so fast and he has no family and has never been married." The examiner explained that these feelings could also contribute toward some of the Veteran's current depression but do not plausibly link back to service.

The examiner further noted that a review of the record shows the Veteran has a history of VA treatment for both medical and mental health concerns, including diabetes, depression (2013, 2016), rule out panic attacks (2013), rule out personality disorder (2013), anxiety (2013), eating disorder (2013), and adjustment disorders (2012 and 2013).  He also noted the psychiatric testing for dyslexia (1987), as mentioned above.  Moreover, he stated that with the exception of passive suicidal ideation noted above, the Veteran's current symptoms appear to be relatively mild and he appears to be coping fairly well from a mental health perspective (e.g., no serious active suicide or homicidal ideation, no drugs/alcohol, employed with log work history, gets along well with coworkers and supervisors, strong in his faith).  The examiner concluded that his impression was that the Veteran's current problems may relate mostly to serious medical concerns more than mental health.

In weighing the opinions of record, great weight is given to the opinion of the 2017 VA examiner.  The VA examiner's opinion was based upon examination of the Veteran, review of the medical records, and supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the opinions from the October 2012 VA physician and July 2013 private physician did not identify the criteria that support the diagnoses nor did    the physicians indicate that the entire claims file was reviewed. Further, the October 2012 VA physician provided no rationale for his conclusion.  Thus, the Board finds the opinions are entitled to less probative weight.  Id. 

Although the Veteran believes that he suffers from an acquired psychiatric disorder that is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced     in service or following service are in any way related to his current disability is also     a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he     has experienced since his tour in the Persian Gulf, he is not competent to testify to    the fact that what he experienced in service and since service is the same condition    he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current psychiatric disorder is not competent medical evidence.  Accordingly, the Board finds the opinion of the 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Board finds that the weight of the probative evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to service, and the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.




ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


